Per Oujriam: :
We fully concur in the conclusion at which the learned judge arrived. A devise to the executors to hold in trust for fifteen years after the death of the testator, and “when the fifteen years have elapsed or at any time thereafter,” is language too clear to admit of any reasonable doubt as to the intention of the testator. It would be a forced and unnatural construction to hold that “thereafter” meant “before.” It is refreshing to find a •case in which no rigid rule of law prevents the manifest intent of the testator from being carried into effect.
Decree affirmed and appeal dismissed, at the costs of the appellant.